Citation Nr: 1821269	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).  

2.  Entitlement to an increased rating for a lumbosacral strain with osteoarthritis, with peripheral neuropathy of the right lower extremity, rated 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an effective date prior to October 18, 2013 for a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973 and from October 1976 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for CAD and assigned an initial 10 percent disability rating; confirmed and continued a 40 percent rating for lumbosacral strain with osteoarthritis, with peripheral neuropathy of the right lower extremity, and denied a TDIU rating.  That decision proposed to reduce a 70 percent rating for PTSD to 50 percent; but that reduction was never effectuated, rather a December 11, 2013 rating decision, which is also appealed, granted a 100 percent schedular rating for PTSD effective October 18, 2013.  

The Veteran testified at a December 2013 hearing before a Decision Review Officer (DRO) and a transcript thereof is on file. 

The Veteran testified at an April 2017 videoconference before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Legacy (formerly Virtual VA) paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's CAD is treated only by taking medication, as a preventive measure, and he does not have cardiac hypertrophy or dilatation; has never had an episode of acute congestive heart failure; and his low metabolic equivalency test (METs) results are due to a combination of disability from his service-connected low back disability, disability from nonservice-connected COPD, and simple deconditioning.  

2.  The Veteran's lumbosacral strain osteoarthritis is not manifested by incapacitating episodes requiring bedrest prescribed by a physician; ankylosis, either favorable or unfavorable of any portion of his spine; an undetermined degree of limitation of motion, due to a lack of effort of the Veteran during testing; and loss of vertebral body height due to a vertebral fracture.  

3.  The Veteran's service-connected lumbosacral strain with osteoarthritis is also manifested by right lower extremity sciatica with no more than sensory impairment and is not more than, at most, mild in severity.  

4.  The Veteran's service-connected disabilities preclude obtaining and retaining substantially gainful employment.  

5.  Entitlement to a 100 percent schedular evaluation for PTSD is not shown on a facts found basis prior to a private psychiatric examination of October 18, 2013.  






CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for CAD are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2017).  

2.  The criteria for a rating in excess of 40 percent for a lumbosacral strain with osteoarthritis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for a separate rating for right lower extremity of no more than 10 percent are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8520 (2017).  

4.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).  

5.  The criteria for an effective date prior to October 18, 2013 for a 100 percent schedular rating for PTSD are not met.  38 U.S.C.A. § 5110(a) and (b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(1) and (2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a June 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In part, that letter addressed entitlement to service connection for CAD, the initial disability rating for which is now on appeal.  As the statutory notice for the claim for service connection for CAD has served its purpose, its application was no longer required as to the downstream elements of the initial rating for that disorder.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service records are on file.  Private and VA treatment records are also on file.  Records of the Social Security Administration (SSA) are on file.  Transcripts of the Veteran's testimony at a December 2013 RO hearing and at an April 2017 videoconference are on file.  The Veteran has been afforded multiple examinations as to each of his claims.  

At the videoconference it was requested that the Veteran be afforded additional rating examinations as to his service-connected CAD and his service-connected low back disorder.  In this regard, as to past VA examinations the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

The adequacy of the examination and medical opinion obtained has not been challenged.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  And here, the Veteran has not reported that the CAD and low back disorder have worsened since the last examinations.  Moreover, the Board finds that the examinations are adequate for rating purposes because the examiners discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As to the claim for an increased rating for service-connected heart disease, at the Board videoconference the Veteran testified that because of a "false positive" at the time of a 2011 stress test in Muskogee it had been decided not to do a stent but he was to be rescheduled for another test.  Before another such test could be conducted he had surgery on January 11, 2013, at which time his spleen was removed.  He was then to be scheduled for a stress test on an incline, i.e., a treadmill stress test, but the Veteran declined because he felt that he could no longer perform such a test, and he was then set up for "a chemic stress test in Oklahoma City" in December 2013 but he was unable to attend due to inclement weather.  The Veteran's attorney requested that the Veteran be afforded a more recent cardiovascular examination, to include an estimated "METs" test or some other test which did not require a treadmill stress test.  Pages 6 through 8.  However, the Board notes that the two most recent cardiac rating examinations provided estimated MET scores because exercise stress testing to obtain a MET's score was inappropriate.  

As to the two recent examinations of his service-connected low back disorder, both examiners observed that the Veteran did not give a full effort during range of motion testing.  Moreover, the Veteran is in receipt of the maximum rating for the orthopedic manifestations of his low back disorder and a higher rating may be assigned only if there is unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, neither of which are shown here.  

Rather, at the videoconference it was requested that a separate rating be assigned for the service connected neurologic manifestations of the Veteran's right lower extremity peripheral neuropathy, i.e., sciatica of the right leg.  As to this, more recent examinations are adequate for rating purposes because the examiners discussed the medical history, described the disability and associated symptoms in detail.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007). 

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. § 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.1021, 4.3.  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, in McCarrol v. McDonald, 28 Vet. App. 267, 272-73 (2016) it was held that holding in Jones, Id., did not apply where the pertinent Diagnostic Code contemplated the effects of medication at one evaluation level (holding that because the hypertension Diagnostic Code listed "continuous medication for control" as a criterion in the 10% evaluation, that Diagnostic Code, when read as a whole, contemplated the effects of medication in assigning a disability evaluation).  In evaluating service-connected psychiatric disorders the effects of medication are specifically considered for a 10 percent evaluation and, so, the ameliorative effects of medication may be considered in any analysis for a higher disability evaluation.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

CAD Rated 10 percent

Background

On official examination on April 17, 2013 it was reported that the Veteran's cardiac symptoms occurred 1 to 2 times weekly and were of brief duration, and relieved by nitroglycerin patch, nitroglycerin pill, and aspirin.  He reported that there had been no change in his condition.  He experienced dizziness, fatigue, and shortness of breath.  Continuous medication was not required for control of his heart condition.  It was reported that he had myocardial infarctions in 1987 and 2001.  He did not have congestive heart failure (CHF).  He had arrhythmia, consisting of an atrial flutter but did not have a heart valve condition.  On physical examination he had a regular rhythm of the heart and normal heart sounds.  Lower extremity pulses were normal and there was no peripheral edema.  As to whether there was cardiac hypertrophy or cardiac dilatation, it was noted that a chest X-ray and EKG were not performed because the Veteran was hostile and uncooperative.  An interview metabolic equivalency test (MET) assessment was done and it was reported that his METS was 1 to 3 which was consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  This was the lowest activity level at which the Veteran reported having dyspnea and fatigue.  His METs level limitation was due solely to the heart condition.  As to the impact of his heart condition on his ability to work, with respect to physical activities he had moderate impairment as to walking but none as to sedentary activities.  The examiner noted that the examination had to be terminated due to the Veteran's lack of cooperation and rude behavior.  It was further reported that CHF had not been found on the current examination and that there was no ulceration, edema or stasis dermatitis.  Also, there was no clubbing or cyanosis.  All peripheral pulses for the lower extremities were 2+.  

On VA cardiac examination of July 30, 2013, the Veteran's records were reviewed.  It was reported that the Veteran's cardiac condition treatment plan included taking continuous medication.  He had myocardial infarctions in 1987 and 2001 but he had not had any surgical intervention.  He did not have CHF.  He had a diagnostic exercise test in September 2011 but at the examination exercise METs testing was not done because it was not required as part of his treatment plan.  Thus, an interview METs assessment was conducted.  It was reported that his METS was 1 to 3 which was consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks.  This was the lowest activity level at which the Veteran reported having dyspnea.  An EKG and chest X-ray had been done in September 2012 and an echocardiogram had been done in May 2013.  It was reported that there was no evidence of cardiac hypertrophy or dilatation.  Testing in May 2013 revealed a left ventricular ejection fraction (LVEF), of 55 percent.  It was reported that the Veteran's heart condition did not impact on his ability to work.  It was reported that a VA cardiac catheterization in March 2012 had revealed an ejection fraction of 65%.  He had a 30 percent obstructing lesion but an intravascular ultrasound had found that this was felt to be not hemodynamically significant.  

The examiner opined that while the Veteran has CAD it did not seem to be giving him any problems and the artery obstructions had been characterized as insignificant by VA cardiology staff.  The Veteran reported having had two heart attacks but the examiner was unable to find records to verify that and the events of that time were unclear.  It was less likely as not that his cardiac status would hinder him from working.

An August 2013 addendum to the July 2013 VA cardiac examination reflects that the Veteran's cardiac status was stable and minimal.  He had mild asymptomatic CAD.  He had a normal ejection fraction and minimal, "insignificant" coronary artery disease.  His METs were not noted at the time of his stress echocardiogram but he did reach 89 percent "max HR."  The ejection fraction was normal at 65 percent.  He had hypokinesis of the inferior wall and septum.  This stress test was followed by left heart catheterization which showed above minimal findings.  His METs level of 1 - 3 was based on his overall current performance.  His cardiac dysfunction seemed to be the least of problems because it was essentially normal by all studies and was not restricting the Veteran at all.  His low METs performance was due to his lung disease, i.e., chronic obstructive pulmonary disease (COPD), his back symptoms, and deconditioning.  

Rating Criteria

Note 2 to 38 C.F.R. § 4.104 provides that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and if a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner may estimate the METs.  

The Veteran's CAD is rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  This provides that a 10 percent rating is warranted when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  The next higher rating of 30 percent is warranted when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

For a 60 percent rating there must be more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  And for the highest schedular rating there must be chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  
Analysis

Initially, the Board notes that the most recent cardiac evaluation revealed that low METs performance was due to his lung disease, i.e., chronic obstructive pulmonary disease (COPD), his back symptoms, and deconditioning, and that the Veteran's CAD was essentially stable and minimal, and that he had no more than, at most, mild asymptomatic CAD.  Thus, the estimated METs of 1 to 3 cannot be used for rating purposes.  Rather, for the next higher schedular rating of 30 percent he would have to have evidence of either cardiac hypertrophy or cardiac dilatation.  However, in this case there is no evidence of either cardiac hypertrophy or cardiac dilatation.  Similarly, he has never had an episode of CHF and, also, his ejection fraction has never been 50 percent or less.  

Accordingly, an initial evaluation in excess of 10 percent for service-connected CAD is not warranted. 

Lumbosacral strain with osteoarthritis and right lower extremity peripheral neuropathy

Background

On official examination on June 4, 2012, the diagnosis was degenerative joint disease (DJD) of the lumbar spine with intervertebral disc syndrome (IVDS) of the right sciatic nerve.  The Veteran describes the impact of the disorder as limiting prolonged sitting, standing, bending, and lifting.  Range of motion testing was conducted.  He could perform repetitive use testing with 3 repetitions of motion without additional limitation of motion.  He had functional loss due to limitation of motion, excess fatigability, and painful motion.  He had localized tenderness or pain to palpation for joints and/or soft tissue of the lower lumbar spine.  There was guarding or muscle spasm causing an abnormal gait. Strength in the lower extremities was normal and there was no muscle atrophy.  Right ankle reflex was absent and right knee reflex was only 1+.  Sensory examination was normal except for decreased sensation in the right foot and toes, in the L5 distribution.  There were no trophic changes.  Straight leg raising was positive on the right.  He complained of severe pain, paresthesias, and numbness of the right leg.  He had involvement of the right sciatic nerve which was characterized as moderate; however, on peripheral nerve examination the severity of the condition was characterized as mild.  

It was reported that the Veteran had incapacitating episodes of IVDS of at least 1 week but less than 2 weeks in the past 12 months.  He regularly used a cane to walk due to sciatica.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was that it limited him as to jobs requiring prolonged sitting, standing, bending, and lifting.  

On official examination on April 17, 2013 the Veteran reported that his low back disorder required bedrest during flare-ups.  Range of motion testing was conducted but range of motion did not conform to the normal range of motion because the doctor was unable to perform the testing because the Veteran was uncooperative.  There was no thoracolumbar guarding or muscle spasm causing an abnormality of spinal contour or gait.  Strength was 4/5 throughout both lower extremities, and there was no muscle atrophy.  Reflexes were normal at both knees and both ankles.  Straight leg raising was positive on the right.  While the Veteran reported having severe right leg pain, due to radiculopathy, there was no paresthesia or numbness.  His involvement was only the right sciatic nerve, which was characterized as severe.  However, it was also reported that he did not have any incapacitating episodes of thoracolumbar IVDS.  Also, on peripheral neurological examination there were no trophic changes and the severity of the right sciatica was characterized as only mild.  

The examiner stated that he was unable to quantify the impact of the thoracolumbar spine condition on the claimant's ability to work because a full examination could not be conducted due to the Veteran's lack of cooperation.  However, it was opined that there was no impairment as to sedentary activities.  

On VA examination on July 30, 2013, the Veteran's records were reviewed.  The Veteran complained of constant back pain although it worsened sometimes with even minimal activity.  He did not have flares but it did worsen with activity and overuse.  He had not had back surgery but used an elastic back brace and a cane.  A June 4, 2008 MRI had found degenerative disc disease (DDD) and DJD of the facets with severe foraminal narrowing at multiple levels and moderate spinal stenosis.  An EMG study in August 2008 had found no radiculopathy and no sciatic neuropathy.  The Veteran did not report that flare-ups impacted function of his low back.  On physical examination range of motion testing was done but the examiner reported that the Veteran elected to show only partial effort on testing.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and there was no guarding or spasm.  Strength was normal throughout both lower extremities and there was no muscle atrophy.  Sensation was normal throughout both lower extremities and straight leg raising was negative, bilaterally.  No neurologic abnormalities attributable to IVDS were reported.  It was reported that he did not have IVDS.  The Veteran reported using a wheelchair and braces occasionally, and regularly using a cane but the examiner observed that the Veteran used a cane upon entering the examination room and left walking without difficulty while using a cane.  

The examiner further reported that the examination was poorly performed by the Veteran.  He had refused to even try the lumbar rotation maneuvers saying it would put him in bed.  When he did the flexion maneuver he demonstrated only 10 degrees of flexion because of "too much pain" yet when distracted he was able to bend over and pick his shoes up off the floor.  He had negative bilateral straight leg raising (to 90 degrees) while sitting.  His patellar reflexes were 2+ bilaterally and Achilles 1+ bilaterally.  He had normal sensory function to point testing bilaterally in the lower extremities, ankles, and feet.  

The examiner reported that imaging studies had documented arthritis and a vertebral fracture, but the percent of loss of vertebral body was zero (0) percent.  The low back disorder impacted the Veteran's ability to work.  The Veteran reported that he had last worked in 2001 and was "unemployable."  He used to be a welder and pipefitter, laid and refinished wood floors, and had driven a truck.   The examiner further stated that the Veteran obviously had better function than he elected to show.  There was a significant discrepancy between what he tried to show and what he was able to actually perform.  He had significant psychological dysfunction, and was followed at a mental health clinic.  

During the course of reporting his history he would at times - depending on the topic - become quite loud and excited almost to the point of agitation.  He would seem to recognize he was inappropriate and would comment to that effect and settle back down.   His back condition was no doubt causing him symptoms but the examiner could not tell to what degree from the examination.  It was not as dramatic as the Veteran would have the examiner believe but the examiner believed that the Veteran truly believed it was that bad.  

On a January 12, 2015, VA central nervous system examination the Veteran had no weakness of the muscle of his extremities except for mild weakness of the left lower extremity.  Reflexes were 2+ at the right knee and 1+ at the right ankle.  There was no muscle atrophy attributable to a central nervous system condition.  The examiner reported that the Veteran had severe mental health issues possibly related to a cerebrovascular accident and that he required a mental health evaluation to determine the extent of disability.  

On VA peripheral nerve examination on January 12, 2015 it was reported that the Veteran had IVDS of the right sciatic nerve and he also had left foot drop, with the date of onset of diagnoses being in 2001 and the onset of motor dysfunction and sensory dysfunction also being in 2001 due to a cerebrovascular accident (CVA) but the conditions had gotten better.  As to his right lower extremity he had moderate constant pain as well as moderate paresthesias and/or dysesthesias and also numbness.  Strength was normal at all right lower extremity joints and there was no muscle atrophy.  Reflexes were 2+ at the right knee and 1+ at the right ankle.  Sensation was normal at the right upper anterior thigh (L2), and the right thigh and knee (L3/4) but decreased at the right lower leg/ankle (L4/L5/S1) and the right foot/toes (L5).  The findings were indicative of lumbar IVDS.  There were no trophic changes.  He had an abnormal gait, with a limp due to left foot drop and it was stated that the gait was abnormal due to lumbar spine disease and CVA residuals.  The examiner stated that the Veteran had mild incomplete paralysis of the right sciatic nerve.  No pathology of the other nerves of the right lower extremity was noted.  He used canes regularly due to imbalance, and used a back brace due to lumbar spine disease.  It was noted that the Veteran reported that a 2001 EMG of his right lower extremity had been abnormal.  The impact of the peripheral neuropathy on the Veteran was that his ability to work was limited with respect to walking distances.  

At the April 2017 videoconference, as to the claim for an increased rating for the service-connected low back disorder it was asserted that a "QTC" examination had determined that the Veteran did have radiculopathy of the right lower extremity.  Also, a subsequent "C&P" examination also found that he had radiculopathy but that the RO believed that the examination was inaccurate and, as a result, did not assign a separate compensable rating for the right lower extremity radiculopathy.  The attorney cited a "Tulsa Spine and Specialty Hospital record that's 8/25/16" three years earlier which had noted the Veteran had pain and a burning sensation in the right leg.  The Veteran testified that the burning sensation was constant.  Pages 8 through 11.  

Following the April 2017 Videoconference the Veteran's attorney submitted a report of a lumbar spine MRI of August 25, 2016 from the Tulsa Spine & Specialty Hospital.  The impressions were moderately severe degenerative spondylosis throughout the entire lumbar spine with disc desiccation and disc space loss throughout; chronic appearing compression fracture at T12; central canal stenoses at L3-4 and L4-5, more severe at L3-4; and intraforaminal disc changes, bilaterally, at all mid-lumbar levels.  

Rating Criteria

The Veteran's low back disorder has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a. 

According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease). Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

Separate ratings may be assigned for the orthopedic and, if any, the neurological manifestations; or a single rating based on intervertebral disc syndrome (IVDS), whichever is greater.  

The rating schedule also includes criteria for evaluating IVDS and provides that a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that IVDS be rated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

In this case it is contended that a separate compensable rating is warranted for the service connected right lower extremity peripheral neuropathy, i.e., neuropathy of the right sciatic nerve (sciatica).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730.  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis. However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

The note preceding 38 C.F.R. § 4.124a provides only a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve and makes no mention of non-sensory manifestations, and, as such, does not provide minimum disability rating for non-sensory, i.e., motor dysfunction, manifestations.  Miller v. Shulkin, No. 15-2904, slip op. at 6 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  

VA's Adjudication Procedures Manual (Manual) M21-1MR, Part III, Subpart iv, Chapter 4, § G(4)) defines mild incomplete paralysis as demonstrating subjective symptoms or diminished sensation; moderate symptomology as the 'absence of sensation confirmed by objective findings; and severe symptomology as more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Miller v. Shulkin, No. 15-2904, slip op. at 6 (U.S. Vet. App. Mar. 6, 2017) (precedential panel decision).  

Under 38 C.F.R. § 4.1247, DC 8520, an 80 percent rating will be assigned where there is complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Analysis

Here, the Veteran has reported having had incapacitating episodes of pain in his back and his right leg.  The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, and for this reason clinical examination is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain, can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  It is for this reason that merely confining one's self to a bed due to pain is insufficient to establish that there has been an incapacitating episode; rather, bed rest prescribed by a physician is required.  However, here there is no evidence that a physician has ever prescribed bed rest.  Thus, a higher rating may not be assigned on the basis of incapacitating episodes.  Moreover, for the next higher evaluation of 60 percent there would have to be incapacitating episodes in the last 12 months of a total duration of at least 6 weeks, and there is also no evidence of this.

Accordingly, the service-connected disorder must be rated on the basis of orthopedic and neurologic impairment.  As to orthopedic impairment, the Veteran's 40 percent disability rating is the highest evaluation assignable in the absence of unfavorable ankylosis of the thoracolumbar spine, which is not shown, and while imaging studies have confirmed a vertebral fracture, there is no evidence of any loss of vertebral body height.  Accordingly, a rating in excess of 40 percent for the orthopedic manifestation of the service-connected lumbosacral strain with osteoarthritis is not warranted.  

Next, addressing whether a separate rating is warranted for the neurologic manifestations, in this case sciatica of the right leg, several rating examinations have confirmed that the Veteran has sensory impairment of the right leg.  This consists primarily of complaints of pain.  Rating examinations have not consistently demonstrated the presence of decreased sensation.  There is no persuasive evidence of chronic motor impairment, muscle atrophy, trophic changes, or of significantly diminished reflexes.  While some examination reports have suggested that the Veteran's right sciatica is more than mild in severity, a careful reading of the examination reports shows that no examiner has opined that the overall functional impairment due to right sciatica is any more than, at most, mild.  These opinions are consistent and in keeping with the clinical findings.  While the Veteran's attorney has suggested that there were conflicting findings in past examinations, a careful review shows that in actuality the examiner's expressed concern was that the examinations were not as full and complete as they could have been if the Veteran had cooperated, such as by giving a full effort during range of motion testing.  Thus, any limitations stemming from those examinations are of no fault on the examiners but arise solely due to what the examiners have described as a lack of cooperation on the part of the Veteran.  

Accordingly, the Board finds that the Veteran's right sided sciatica is no more than, at most, mild and that a separate evaluation of no more than 10 percent is warranted for the Veteran's right lower extremity neuropathy, i.e., his right sided sciatica.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Both elements have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

However, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a TDIU rating in 38 C.F.R. § 4.16(b).  The Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former requires marked interference with employment, the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 117 (extraschedular consideration under § 3.321 may be warranted for disability that present a loss of earning capacity that is less severe than total unemployability).  Requiring that there be evidence of interference with "obtaining or retaining" employment exacts a higher standard than is required for a finding of "marked interference with employment" under § 3.321(b)(1).  Indeed, difficulty in obtaining or retaining employment is an element considered for establishing a TDIU rating.  Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. §§ 4.15, 4.16(b).  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, and here as noted it is provided for, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  And, as noted, much of his symptomatology is well-controlled with medication, from which there are no adverse side effects.  

However, in this case the Veteran is being awarded a TDIU rating.  Also, as to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

While the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the Veteran's service-connected CAD, the evidence shows that it is at this time essentially minimal in its impact on his functional abilities.  Rather, his low METs score was due to a combination of disability from his service-connected low back disability, disability from nonservice-connected COPD, and simple deconditioning.  Thus, extraschedular referral is not warranted.   

As to the service-connected low back disorder, his right sciatica is no more than mild and consists primarily of impaired sensation, i.e., pain, without any motor impairment or muscle atrophy.  As to the orthopedic manifestations, the statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected lumbar disability and right lower extremity disability have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's back and right lower extremity symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, limited movement due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Id., Mitchell, Id.); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  

Next, addressing impairment in specific activities of which the Veteran has complained, such as functional impairment related to cooking, such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to functional impairment with respect to grocery shopping, or shopping generally, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require lumbar extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  

As to functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weight-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  

As for functional impairment with respect to forward or lateral bending, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  

As for functional impairment with brushing the teeth, such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that brushing the teeth requires minor forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria. See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  

The slight forward flexion movement required to push or walk behind a mower, and the slight lateral or twisting movements required for mowing are contemplated by the schedular rating criteria based on limitation of motion, to include as due to pain or other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  

To the extent that any of these activities causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).
Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disabilities.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  

The Veteran is service-connected for PTSD, which had been rated 50 percent from October 4, 1993, until service connection was severed effective September 30, 1996; and after service connection was restored it was rated 70 percent from December 14, 2010, and as 100 percent from October 18, 2013; he is service-connected for a lumbosacral strain with osteoarthritis with peripheral neuropathy rated 10 percent from January 30, 1987 and 40 percent from August 17, 1988; and a separate 10 percent rating for right sciatica peripheral neuropathy is now warranted; and he is rated 10 percent for CAD since September 2, 2011.  This has resulted in a combined disability evaluation of 20 percent from January 30, 1987; 40 percent from August 17, 1988; 80 percent from December 14, 2010; and 100 percent from October 18, 2013.  

In a statement received in July 2012 from S.B. she reported that the Veteran's physical and mental health had been deteriorating and she did not believe that he would be able to work.  

In VA Form 21-8940, received in March 2013, the Veteran reported that his disability had affected his full-time employment, and that he had last worked and became too disabled to work in February 2001.  He reported that he had not worked in the last five years.  He had left his last job due to disability, and expected to receive disability retirement benefits.  He had tried to obtain employment since he became too disabled to work.  He had one year of college education.  He had "went to school for a job" with training for almost two years but was unable to complete it because of high blood pressure and was advised to drop out.  

At the Veteran's 2013 RO hearing he testified that he was unable to work due to back pain which radiated to his leg.  He reported that his PTSD had interfered with his ability to work, and that his heart condition made it difficult to walk any distance. 

An October 21, 2014, VA examiner opined that it was at least as likely as not that the Veteran had TBI caused by his military service in Vietnam.  

Of record is a February 17, 2015 report from a VA psychologist who was asked to address whether TBI or a stroke was the cause of the Veteran's ataxia, left foot drop, headaches, seizures, speech, and sensory dysfunction residuals.  The psychologist stated that unfortunately, this question was out of the scope of his practice because he was not a medical doctor, but a psychologist and could only speak to mental health issues.  It was recommended that the medical opinion request be referred to a general medical provider.  

On February 23, 2015 a medical opinion was rendered as to whether TBI or a stroke was the cause of the Veteran's ataxia, left foot drop, headaches, seizures, speech, and sensory dysfunction residuals.  The Veteran's claim file was reviewed.  The examiner stated that after reviewing all medical records it is his opinion that it was at least as likely as not that the Veteran suffered from symptoms related to TBI sustained ostensibly from mortar explosion while serving in Vietnam.  There is a great deal of confusion surrounding this case including but not limited to the fact that certain DD-214s reflect he did not serve in Vietnam while other medical records based upon patient testimony reflect that he did.  The examiner stated that he had no way of knowing the veracity of service in Vietnam but the examiner had to assume since his diagnosis of PTSD had been accepted that it was more likely than not that he served in Vietnam.  If in fact this was the case, he did appear to have mild TBI related to his exposure to an explosion in Vietnam.  

However, further complicating the Veteran's case was the fact that he abused substances including opiates and amphetamines and cannabis and possibly had a stroke and it was still not exactly clear by a review of records whether the stroke occurred or not or whether his neurologic deficits were due to status post substance abuse.  It would seem likely that although he had been recognized as suffering from mild TBI, many of his worsen symptoms described more recently in evaluation from 2014 could just as easily be due to status post substance abuse or post stroke.  Noting that this was a confusing case, the examiner stated that in the absence of confirmatory data to the opposite, the examiner believed that it was more likely than not that many of the Veteran's symptoms of TBI were due to status post TBI worsened by ongoing substance abuse and/or stroke.  

The Board is aware that the Veteran has a pending claim for service connection for residuals of a traumatic brain injury, for which he was recently provided a series of VA examinations.  Also, the Veteran is not service-connected for residuals of a cerebrovascular accident such as his left foot drop, or for any residuals of past polysubstance abuse.  Nevertheless, and regardless of the outcome of the claim for service connection for residuals of TBI, the Board finds that the Veteran's service-connected disabilities, cumulatively, are such that for all practical purposes he is precluded from obtaining and retaining substantially gainful employment.  

In this connection, his service-connected lumbosacral strain with osteoarthritis and right sided sciatica, together with the only minimal impact of his service-connected CAD are such as to prevent him from engaging in any significant manual labor.  Unfortunately, his service-connected PTSD with major depression together is of such severity that he is precluded from sedentary labor, such as office or clerical work due to impairment of his memory, concentration, and ability to concentrate.  

Accordingly, the Board finds that the assignment of a TDIU rating is warranted.  In so finding, as the Board finds that the Veteran's service connected disabilities cumulatively render him unemployable, the TDIU rating is effective prior to October 18, 2013, the period in which the Veteran is rated less than total.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

Effective date prior to October 18, 2013 for a 100 % Rating for PTSD

Because of the extensive procedural history of this case the chronological procedural elements will be set forth.  

Procedural Background

The Veteran's original DD 214 referable to his first period of active service from August 1969 to August 1973 reflects that he had 11 months of foreign and/or sea service, and that his military decorations included the Republic of Vietnam Meritorious Unit Citation Civil Actions Color (First Class).  

A service personnel record reflects that in 1990 this DD 214 was amended to delete the Veteran's award of the Republic of Vietnam Meritorious Unit Citation Civil Actions Color (First Class).  

A February 9, 1978 rating decision denied service connection for a nervous condition.  That decision noted that service treatment records (STRs) of the first period of service were silent for treatment or diagnosis of a nervous condition.  During his second period of service, in December 1976 he reported that he felt that his recent reenlistment was a mistake.  He was somewhat nervous and upset about problems with his wife and the rest of his family.  He was advised to report the situation to his commanding officer but there was no diagnosis or treatment.  That rating decision also noted that he had failed to attend an examination scheduled in conjunction with his claim.  

A May 1978 rating decision confirmed that denial of service connection for a nervous condition.

An April 1979 Statement of the Case (SOC) noted that a Notice of Disagreement (NOD) had been received in December 1978 and confirmed and continued the denial; and that a request for examination had been returned because the Veteran had moved, leaving no forwarding address.  

A May 18, 1989, deferred rating decision noted that as to an application to reopen the claim for service connection for a psychiatric disorder (characterized as PTSD) the Veteran was to be sent a PTSD development letter and request the Marine Corps equivalent of DD Form 20 for verification of stressors.  

A May 19, 1989 rating decision deferred adjudication of the claim for service connection for PTSD pending further development.  

An April 25, 1990 rating decision denied service connection for PTSD, noting that the Veteran related a history of service in Vietnam from January to August 1971 servicing planes.  His Vietnam experiences had led him to the use of hard drugs, e.g., heroin, amphetamines, and LSD.  At the time of his second period of service he had a number of stressors, including the death of his stepfather and harassment by his ex-wife.  However, he described anxiety symptoms which included intrusive and distressing recollections of Vietnam events.  He had not responded to a request in reference to his traumatic experiences but a letter from his mother stated he was not the same as prior to military service.  Although he was in the Marines, he did not receive a Combat Infantry Badge and his military occupational specialty (MOS) was a hydraulic mechanic.  A VA examination had yielded a diagnosis of PTSD and dysthymia.  The claim was denied because the evidence did not support the diagnosis and his service in Vietnam was a hydraulics mechanic, and the evidence did not support traumatic experiences in Vietnam to warrant a diagnosis of PTSD.  

A March 29, 1994 rating decision granted service connection for PTSD which was assigned an initial 50 percent rating, effective October 3, 1993 (date of receipt of claim).  It was noted that a March 17, 1994 VA examination reflected his report of undergoing rocket attacks and having been shot at in Vietnam.  He complained of flashbacks, dreams, and intrusive recollections of Vietnam.  

An April 3, 1996 rating decision proposed to sever service connection for PTSD on the basis of clear and unmistakable error (CUE) in the March 29, 1994 rating decision granting service connection.  The 1996 rating decision stated that the service records "clearly indicate that the veteran had no Vietnam service" observing that the DD Form 214 stated "Vietnam Service: None."  Other evidence indicated that the Veteran's military unit had been stationed in Japan and the award of the Republic of Vietnam Meritorious Unit Citation Civil Actions Color (First Class) was customarily given to those who participated in support activities, even if they were not in Vietnam.  Also, the evidence did not support the Veteran's assertion of having been wounded in combat, noting that he was not awarded the Purple Heart.  

The Veteran was notified of the proposal to sever service connection by RO letter of April 10, 1996, to which he filed an NOD in May 1996, requesting an extension of time to obtain verification of his Vietnam service, and he claimed an increase in his disability evaluation to 100 percent.  

A July 1, 1996 rating decision accomplished the severance of service connection for PTSD, effective October 1, 1996, of which the Veteran was notified by RO letter of July 16, 1996.  

On October 7, 1996, the RO issued an SOC addressing the severance of service connection for PTSD, again finding that there was CUE in the initial grant of service connection for PTSD.  

No Substantive Appeal, VA Form 9 or equivalent, was filed which would have perfected the appeal of the July 1996 rating decision which severed service connection for PTSD.  

An August 11, 2000 rating decision denied service connection for PTSD on the basis that the claim was not well grounded.  It was reported that the claim for increase had been received on March 14, 2000.  It was noted that service connection had previously been granted for PTSD based "on stressor of being in Vietnam" but service connection for PTSD was severed "as there was no evidence of the veteran's stressor of Vietnam service."  The Veteran had not responded to a June 8, 2000 letter requesting medical evidence showing the claimed disability, medical evidence connecting the disability to military service, and medical evidence that the claimed disability began or was aggravated during service.  VAOPTs from April 3rd to April 21, 2000 showed PTSD-like symptoms but there was no evidence of a diagnosis of PTSD.  The Veteran was notified of that decision by RO letter of September 26, 2000.  

A February 24, 2002 rating decision, in pertinent part, deferred adjudicating a claim for service connection for PTSD.  

A February 25, 2002 deferred rating decision noted that as to a claim for service connection for PTSD, development was needed consisting of a PTSD stressor letter, since the Veteran continued to allege military service in Vietnam "in Phu Bi to Chu Li form 02/71 to 04/71" where, he reported, he had seen service buddies die as well as "B. (Captain K.) K. near DaNang."  He was to be sent a letter requesting specific dates and places for possible verification with "ESG".  

A July 12, 2002 rating decision deferred adjudicating a claim for service connection for PTSD because the Veteran had requested a hearing, which had not yet been scheduled. 

A December 13, 2002, rating decision confirmed and continued a prior denial of service connection for PTSD.  The application to reopen had been received on April 2, 2001.  That decision noted that pursuant to his February 8, 2002 request for a hearing, a hearing was scheduled for December 13, 2002 but he did not report for that hearing.  VA treatment records showed a history of PTSD "which was provided by [the Veteran]; however, the treatment reports do not show a confirmed diagnosis of [PTSD]."  His claim for service connection for PTSD was denied because "we do not have stressors which have been verified" and the medical evidence reviewed did not show a diagnosis of PTSD.  The Veteran was notified of this denial by RO letter of December 19, 2002, sent to a Live Oak address.  However, of record is information indicating that the letter was returned as "unclaimed."  

However, of record is a March 17, 2003, RO letter [sent to the same address as the notice of the December 2002 rating decision] informing the Veteran of an informal "conference or hearing" he had requested which was scheduled for April 11, 2003.  

A May 8, 2003, RO letter [sent to a different address than the letters of December 19, 2002, and March 17, 2003] informed the Veteran of a May 7, 2003 rating decision which confirmed and continued the denial of service connection for PTSD.  That decision noted that severance of service connection had been premised on his not having had military service in Vietnam and no verifiable stressors, and treatment reports failed to show a clinical diagnosis of PTSD, and that he had failed to attend an informal hearing scheduled for "April 16, 2003."  

More than a year later, in a Statement In Support of Claim, dated February 2, 2005, the Veteran expressed disagreement and stated he was filing an NOD to the notice letter of May 8, 2003 [providing notice of the continued denial of service connection for PTSD] and stated that this was "Due to CUE."  He stated that VA had "NOT" requested his service records or considered them.  Also, the RO had not sent notice of "an up coming Hearing to the right address.  So I missed it.  I wish to request a re evaluation and to reschedule my hearing for S/C for all issues.  Note Prostate Cancer was never an issue."  The return address of a Baham apartment was one different from the letters of December 19, 2002, March 17, 2003, and May 8, 2003.  

A May 16, 2008, rating decision found that new and material evidence had not been received to reopen the claim, received on October 17, 2007, for service connection for PTSD.  It was noted that the July 1996 rating decision severed service connection because the Veteran had no service in Vietnam, and military records had shown that he was stationed in Japan.  Having been provided notice of that decision, it was final.  He had not submitted additional evidence to substantiate his claim, and the RO had made a formal finding of the lack of information required to corroborate the claimed inservice stressors.  The Veteran was notified of that decision by RO letter dated June 19, 2008.  

Of record is an NOD dated July 2, 2008, and received on July 8, 2008, as to the denial of service connection for PTSD.  As to PTSD, he stated that on June 20, 2008 he had submitted an Independent Medical Examination report, Mental Residual Functional Capacity Assessment, Mental Status Form, and Quality of Life Inventory Assessment by J.M.S., Ph.D. and an article on "Vicarious Trauma" to substantiate his claim, which he believed established that he had PTSD.  

In response to the July 2008 NOD, the RO issued a statement of the case (SOC) on June 19, 2009 addressing service connection for PTSD.  The SOC stated that the evidence considered included "Service treatment records (STRs), for the periods, from August 13, 1969 through August 10, 1973 and October 1, 1976 through February 18, 1977" as well as "Military personnel records" and "Discharge certificate, DD Form 214."  Also considered was a Formal Finding of a lack of information required to corroborate stressor(s), dated March 4, 2008."   Also considered was the Veteran's letter dated in December 2007, an RO letter of November 1, 2007 requesting specific information as to the claimed inservice stressors, as to which there had been no reply as yet.  Also considered were a formal QTC psychiatric examination of November 28, 2007, and a June 18, 2008 report of J.M.S., Ph.D., of Riverside Counseling, with addendum of January 7, 2009.  

A June 2009 SOC addressed, in pertinent part, the claim for service connection for PTSD, noting that the application to reopen had been received on October 17, 2007.  It was stated that because military records had shown that he had been stationed in Japan, a July 1996 rating decision severed service connection for PTSD and that decision was final.  He had not submitted any additional evidence to substantiate the claim.  There had been a formal finding of the lack of information required to corroborate inservice stressors.  The June 18, 2008 report of J.M.S., Ph.D., of Riverside Counseling, with addendum of January 7, 2009 showed that Dr. S. opined that the Veteran's impaired mental condition was at least as likely as not exacerbated by military service, but "also stated results may be limited."  It was found that the Veteran failed to show findings of a claimed inservice stressor which had been substantiated with corroborating evidence."  

The June 19, 2009, SOC informed the Veteran that to complete his appeal he had to file a formal appeal, such as the enclosed VA Form 9, within 60 days from the date of the SOC or within the remainder, if any, of the one year period from the date of the letter notifying him of the decision being appealed.  

Received on August 28, 2009, was VA Form 9, dated August 27, 2009, in which the Veteran requested a Board hearing at the RO and indicated that he wished to appeal all issues in the SOC.  A handwritten notation at the bottom of that VA Form 9 reads "Form 9 Not Timely."  

In other words, the Veteran's August 2009 VA Form 9 was not received in a timely manner which would have perfected that appeal from the May 2008 rating decision denying reopening of the claim for service connection for PTSD.  

A December 9, 2009 rating decision construed the Veteran's August 2009 VA Form 9 to be an application to reopen the claim for service connection for PTSD.  However, it was found that no new and material evidence had been received to reopen the claim for service connection for PTSD.  It was noted that an RO letter of October 22, 2009 to the Veteran had requested specific details of inservice stressors but as yet there had been no reply.  Numerous VAOPT records reflected the Veteran's self-reported history of PTSD, participating in a group skills class regarding PTSD symptoms, and PTSD-like symptoms, and a March 25, 2008 note of a diagnosis of PTSD by a licensed clinical social worker; however, there was no valid diagnosis of PTSD (based on a corroborated stressor) nor a detailed stressor that would assist in substantiating a claim for service connection for PTSD.  The RO maintained that there was no evidence of a verified inservice stressor.  

On January 19, 2010, the RO issued an SOC as to whether the Veteran's August 28, 2009, VA Form 9 was timely for the purposes of perfecting an appeal for service connection for PTSD from the May 2008 rating decision (of which he had been notified by RO letter of June 19, 2008).  The SOC noted that on June 15, 2009, the Veteran had called the "National Call Center" and requested that the SOC mailed to him on April 30, 2009, be re-mailed because the Post Office had sent back all of his mail.  Thus, on June 19, 2009, the RO re-sent the SOC.  The VA Form 9 was received on August 28, 2009.  However, the deadline for submitting the VA Form 9, in response to the June 19, 2009 SOC was August 19, 2008.  Thus, the August 28, 2009 receipt of the VA Form exceeded that 60 day limit following the June 19, 2009 SOC (and was more than one year after the June 19, 2008 notice letter informing the Veteran of the May 2008 denial of service connection for PTSD).  On September 4, 2009, he was sent a letter informing him that he had missed the 60 day time limit, and an NOD thereto was received on September 21, 2009 (leading to the current SOC).  

A February 28, 2011 rating decision denied reopening of a claim for service connection for PTSD.  It was noted that an application to reopen the claim had been received on December 14, 2010, and that there had been no response to the RO's letter to the Veteran requesting that VA Form 21-0781 be completed to verify an inservice stressor.  VA treatment records showed no clinical diagnosis of PTSD.  A VA psychiatric examination of February 8, 2011 yielded diagnoses of anxiety disorder, depressive disorder, paranoid schizophrenia, cannabis abuse, and polysubstance abuse.  Thus, there was no new and material evidence to reopen the claim.  

The Veteran filed an NOD on September 2, 2011, dated September 1, 2011, to the February 2011 denial of reopening of the claim for service connection for PTSD.  He stated that evidence included with the appeal showed childhood troubles which led to the PTSD which had now been diagnosed.  

A December 20, 2012 rating decision granted, i.e., restored, service connection for PTSD which was assigned an initial 70 percent disability evaluation, all effective December 14, 2010, the date of receipt of the prior application to reopen the claim for service connection for PTSD.  That decision noted that the evidence considered included VA treatment records from March 2010 to December 2012 from the Muskogee, Oklahoma, VA Medical Center; reports of VA examinations of February 8, 2011 and November 26, 2012; and evidence from the Department of the Navy verifying his service in the Republic of Vietnam.   

The December 2012 rating decision specifically noted that a factor in granting service connection for PTSD was the Veteran's reported fear of hostile military or terrorist activity and a VA examiner's link of PTSD to this fear.  This was based on a July 16, 2010, revision of VA regulations governing claims for service connection for PTSD (at 38 C.F.R. § 3.304(f)(3) allowing for lay testimony alone to establish an inservice stressor consistent with other circumstances of a veteran's service).  

The Veteran was notified of the December 20, 2012, rating decision by RO letter of January 4, 2013.  

An August 2013 rating decision, in pertinent part, proposed to decrease the 70 percent rating for PTSD to 50 percent.  That rating decision noted that the Veteran served with a squadron that was sent to Japan and subsequently there were aircrafts deployed to Vietnam.  The Veteran was a hydraulic mechanic and he provided statements that he was sent to Vietnam close to the time when the aircraft were sent to Vietnam.  There was no evidence disputing that he was in Vietnam. 

A December 11, 2013 rating decision increased the 70 percent rating for PTSD to 100 percent, effective October 18, 2013, the date of a private evaluation from Dr. K.A.J.  

The Veteran was notified of the December 11, 2013 rating decision by RO letter of January 13, 2014.  

A February 25, 2014 SOC addressed claims of an initial rating in excess of 10 percent for service-connected CAD, a rating in excess of 40 percent for lumbosacral strain with osteoarthritis, peripheral neuropathy, right lower extremity; and entitlement to a TDIU rating, and the appeal was perfected by a March 17, 2014 VA Form 9.  

Received on July 1, 2014, was VA Form 21-0958, purporting to be an NOD as to the August 2013 proposed reduction of a 70 percent rating for PTSD to 50 percent.  However, it specifically stated that it was addressing the "[e]ffective Date of Award" of "[e]ntitlement to service connection for [PTSD]."  In the comments section it was stated that service connection for PTSD had been severed in 1996 because the RO had found that the Veteran had not served in Vietnam.  Later, after service records were obtained showing that his unit was in Vietnam, an August 29, 2013 rating decision again granted service connection for PTSD under "38 C.F.R. § 3.156(c)."  It was requested that service connection for PTSD be made effective back to the date that service connection for PTSD had been severed, because the restoration of service connection was "granted in part on military records that were not associated with the file at the time of his denial/severance, but should have been."  

Of record is an August 6, 2014, E-mail from the Muskogee, Oklahoma, RO to a congressional liaison stating that the Veteran had a pending claim for service connection for traumatic brain injury (TBI) as well as clear and unmistakable error in a rating decision on PTSD due to "no Vietnam service."  

Received on January 12, 2015, was VA Form 21-0958, as an NOD to the January 13, 2014 notification letter as to the effective date for a 100 percent rating for PTSD.  

By letter of May 28, 2015, the Veteran and his attorney were notified that: 

We received your Notice of Disagreement dated July 1, 2014. 

According to Department of Veterans Affairs (VA) regulations, a Notice of Disagreement must be filed within one year from the date of our letter informing you of our decision.  

We are unable to accept your Notice of Disagreement at this time because a final decision had not yet been made. 

A review of your file shows you were notified of a decision on January 13, 2014, and a valid Notice of Disagreement was received for this issue on January 12, 2015.

The Veteran and his attorney were notified that this determination was appealable and they were notified of the Veteran's appellate rights, including the filing of an NOD to initiate an appeal.  

Another RO letter of May 28, 2015, to the Veteran and his attorney noted an NOD had been received as to the "decision/notification of January 13, 2014."  They were informed that they could choose to have a Decision Review Officer (DRO) review the matter and if not or if a DRO review were adverse, an SOC would be issued.  

On June 4, 2015, VA Form 21-0985, NOD was received as to RO notice letter of May 28, 2015.  The NOD stated it addressed "[a]cceptance of [NOD] dated July 1, 2014."  It was stated that: 

[The Veteran] disagrees with your office's May 28, 2015 letter stating that the veteran's [NOD] with the August 29, 2013 RO decision was invalid because that decision was not final.  Although the decision proposed a reduction to [the Veteran's] PTSD benefits, it also GRANTED the PTSD claim, so the appeal of the effective date of the grant of service connection for PTSD is valid.  The effective date for [the Veteran's] PTSD claim is July 1996, the date the VA severed PTSD incorrectly.  Please refer to previously filed NOD for more discussion.

A July 30, 2015 SOC was issued addressing entitlement to an earlier effective date than October 18, 2013, for the increased evaluation of PTSD to 100 percent disabling.  The SOC indicated that the Veteran had been notified of the relevant decision on January 13, 2014, and that an NOD had been received on January 12, 2015.  It was found that entitlement to an earlier effective date than October 18, 2013, for the increased evaluation of post-traumatic stress disorder to 100 percent disabling was denied because the evidence fails to show the symptoms of this disability met an evaluation of 100 percent prior to October 18, 2013.  

On September 2, 2015, VA Form 9 was received as to the July 2015 SOC in which it was argued that: 

[T]he veterans severe PTSD symptoms preexisted the reinstatement of his erroneously severed PTSD claim.  The Veterans deserves the benefit of the Doubt, and the 100 percent rating should be granted at least back to the date the 70 percent rating was reinstated and/or staged ratings should be considered for the time prior to reinstatement once the RO/DRO correctly decides that his PTSD claim effective date is back to July 1996, the date of the VA's erroneous severance.

On November 16, 2015 a Supplemental SOC (SSOC) was issued addressing claims for increased ratings for service-connected CAD and the service-connected low back disorder, and TDIU.  

In September 2016 the Veteran's attorney was provided with all records added to the Veteran's file since the attorney's last request on September 26, 2013.  

A February 2, 2017 RO letter informed the Veteran and his attorney that the appeal had been certified to the Board. 

At the April 2017 Board videoconference, as to an earlier effective date for a 100 percent schedular rating it was stated that the Veteran had previously been service-connected for PTSD but that there was clear and unmistakable error (CUE) in a 1996 rating decision which severed service connection for PTSD on the basis that the Veteran had not served in Vietnam, even though the Veteran's DD 214 contained information indicating that he served in Vietnam.  The Veteran had not appealed that severance and several subsequent attempts to reopen the claim for service connection for PTSD had been denied; until subsequently a rating decision conceded that he has service in Vietnam and, then, service connection for PTSD was reinstated, effective in 2012.  The Veteran alleged that a 100 percent schedular rating should be made retroactive to the date of discharge from his second period of active service; or, alternatively, to the date of discharge from his first period of military service when he had not been allowed to reenlist, thereby missing out on a $10,000 reenlistment bonus.  

The attorney stated that they had filed "a CUE motion with their [the ROs'] finding of CUE, which I believe the RO has denied" such that the Board now had jurisdiction over this matter.  See page 18.  

The Veteran also contended that there was collusion between a service representative and one of the Veteran's ex-wives, suggesting that they were responsible for having VA sever service connection for PTSD.  He testified that the service representative had lived with the Veteran's ex-wife prior to the Veteran having actually first met his ex-wife.  See pages 12 and 13.  

The Veteran's attorney stated that the current effective date for the 100 percent rating for PTSD was the date of receipt of evidence from Dr. J. K. but that the effective date should be the date of receipt of claim.  

Initial Considerations

Initially, the Board notes that it appears that the Veteran and his attorney may be under the belief that the matter of the effective date for service connection for PTSD has been developed for appellate consideration.  However, this is not the case.  From the procedural events set forth above, it is indisputable that the December 2012 rating decision restored service connection for PTSD and assigned an initial 70 percent rating, effective the date of receipt of the December 14, 2010, receipt of an application to reopen that claim.  

Governing law and regulations set forth time limits within which to initiate an appeal and perfect an appeal of an RO decision.  An appeal consists of a timely filed NOD, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200, 20.302(a) and (b).  Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Under 38 C.F.R. § 20.302(a) and (b) to be timely an NOD must be filed within one year of the date of mailing of notice of the determination, and a Substantive Appeal must be filed within 60 days of mailing an SOC or within the remainder of the one year period from the date of mailing of notice of the determination.  

The Veteran was notified of the restoration of service connection for PTSD and the December 14, 2010 effective date by RO letter of January 3, 2013.  No NOD was received within one year of the January 3, 2013 notification.  Thus, the receipt in July 2014 of VA Form 21-0958, purporting to be an NOD to the effective date of December 14, 2010 was not timely (because it was not received within one year of the January 4, 2013 mailing of the notice of the December 2012 restoration of service connection for PTSD).  To the extent that the July 2014 VA Form 21-0955 stated that it was the August 2013 rating decision which granted service connection, this is clearly and indisputably incorrect.  Rather, the August 2013 rating decision proposed to reduce a 70 percent rating for PTSD, and as such it was not a final decision which could be appealed.  Moreover, the proposed rating reduction was never effectuated; rather, the rating was later increased by the December 11, 2013 rating decision which is appealed to 100 percent, effective October 18, 2013, the date of a private evaluation from Dr. K.A.J.  

Accordingly, the December 2012 rating which assigned an effective date of service connection as of December 14, 2010, is final.  That decision can be revised upon a showing of clear and unmistakable error (CUE) in that decision, under 38 C.F.R. § 3.105(a).  

However, any motion to revise a prior, final rating decision on the basis of CUE must first be adjudicated by the RO and, if denied, only then can that matter be appealed and addressed by the Board.  In other words, the Veteran and his attorney may seek an earlier effective date by pursuing this matter at the RO level by alleging CUE.  As to whether CUE is alleged in the 1996 rating decision which severed service connection or in the December 2012 rating decision in not considering service records (under 38 C.F.R. § 3.156(c)) is a matter left to the discretion of the Veteran and his attorney.  

Governing Law and Regulations

The effective date of an award for an increased rating shall be the date of receipt of the formal or informal claim, or the earliest date as of which it is factually ascertainable that an increase in disability had occurred, whichever is later.   38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1).  Stated conversely, the effective date of an increased rating is the date of ascertainable increase or date of receipt of formal or informal claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the formal or informal claim, then the effective date is the date of ascertainable increase, if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  See also 38 C.F.R. § 3.157(a) and Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.   Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Analysis

Addressing entitlement to an earlier effective date for a 100 percent rating for PTSD, it is alleged that the Veteran was 100 percent disabled prior to the current effective date of the report of a psychiatric examination by a private clinician.  

In this regard, on official psychiatric rating examination on November 26, 2012, the Veteran's records were reviewed and it was found that the Veteran's psychiatric diagnoses were PTSD; polysubstance dependence, in partial remission; and cannabis dependence.  His secondary diagnosis of cannabis abuse was a progression of the primary diagnosis of PTSD because cannabis abuse was for self-medication purposes for symptoms of PTSD.  His psychosocial and environmental problems were prior combat experience, and a traumatic childhood.  With respect to separating symptoms of these several disorders it was stated that daily use of marijuana was due to cannabis dependence, and all other symptoms were attributable to PTSD.  Otherwise, it was not possible to differentiate what symptoms were attributable to each diagnosis.  It was stated that the Veteran's occupational and social impairment was attributable to symptoms of PTSD.  The best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

The Veteran had psychiatric treatment on a sporadic basis since 1987, and twice had been a psychiatric inpatient, in 1987 and 2001.  He was currently receiving VA outpatient psychiatric treatment, and took psychotropic medication.  He had attempted suicide twice but denied current suicidal ideation.  In the past he has had problems with substance abuse, particularly heroin, cocaine, and methamphetamine, but had not used drugs since 2004.  He described his inservice stressor of being injured in a rocket attack in Vietnam.  As to his PTSD symptoms he made efforts to avoid thoughts, feelings or conversations associated with the trauma; he made efforts to avoid activities, places or people that arouse recollections of the trauma; and he had markedly diminished interest or participation in significant activities and had feelings of detachment or estrangement from others.   He had difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  These PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

On mental status examination the Veteran had a depressed mood, anxiety, and suspiciousness.  He had chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  His judgment was impaired.  He had disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He had impaired impulse control, such as unprovoked irritability with periods of violence.  He was capable of managing his financial affairs.  

On VA psychiatric examination on May 21, 2013, the best summary of the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He continued to regularly use cannabis.  He reported that his PTSD symptoms had remained the same since his November 2012 evaluation.  His treatment plan review indicated that he continued to experience intrusive thoughts, detachment from others, decreased self-esteem, social withdrawal, and emotional numbing.  He reported having some occasional memory problems and emotional lability.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma, and made efforts to avoid activities, places or people that aroused recollections of the trauma.  He had feelings of detachment or estrangement from others.  He had difficulty falling or staying asleep and irritability or outbursts of anger.  On mental status examination he had a depressed mood, anxiety, and suspiciousness.  He had chronic sleep impairment and circumstantial, circumlocutory or stereotyped speech.  He had disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was noted that he insisted on wearing a protective face mask whenever he had to be out in public, stating that this was a necessary precaution because of his "compromised immune system" as a result of past VA treatment.  He stated that this limited his ability to leave his home and participate in any other social activities, increasing his social isolation and inability to participate in previously enjoyed activities such as playing his guitar and singing in public.  

Received on December 20, 2013 were private clinical records.  These include a report of PTSD evaluations by K. J., Ph.D., LPC, a National Certified Counselor, on October 18, 2013, and November 5, 2013.  The report states that due to PTSD the Veteran was unable to obtain any gainful employment or work.  His difficulties as to work stemmed from his inability to socialize with others because he did not trust anyone, his difficulty engaging in benign conversations because he repeatedly spoke about his traumatic experiences which alienated people; and others tended to be afraid of him as a result of the aggravation of PTSD symptoms.  Also, he had nightmares and night sweats, which resulted in daytime fatigue.  He was plagued with recurring thoughts of military experiences.  He recognized that it took him four-times longer to complete simple tasks, which make him undesirable to employers who wanted efficiency in the workplace.  

The current effective date was established by the RO as of the October 18, 2013 evaluation by K. J., Ph.D.  The report of that evaluation is cursory and, when compared to the much more detailed evaluations of November 2012 and May 2013, greater probative value is given to the November 2012 and May 2013 reports because they provide greater detail of a much more extensive evaluation, and they set forth the Veteran's clinical and family history and results of mental status examinations.  

Significantly, a 100 percent schedular rating is assigned when the service-connected psychiatric disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Crucially, none of the cited reports reflect that the Veteran has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Thus, the Veteran has been assigned a 100 percent schedular rating for PTSD but at the time of the November 2012 and May 2013 official examinations his PTSD did not approach a level of severity such as to approximate the criteria for a 100 percent schedular rating.  Thus, the allegation that the level of severity of his PTSD, as described by K.J., must have pre-existed October 18, 2013, is not consistent with and is refuted by the official November 2012 and May 2013 psychiatric rating examinations.  

Thus, even with consideration given to the doctrine of favorably resolving doubt, an effective date prior to October 18, 2013, for a 100 percent schedular rating for PTSD is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for CAD is denied.  

A rating in excess of 40 percent for the orthopedic manifestations of lumbosacral strain with osteoarthritis is denied.  

A rating of no more than 10 percent for sciatic radiculopathy of the right lower extremity is granted, subject to applicable law and regulations governing the award of monetary benefits. 

A TDIU rating prior to October 18, 2013 is granted, subject to applicable law and regulations governing the award of monetary benefits.  

An effective date prior to October 18, 2013, for a 100 percent rating for PTSD is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


